FILED
                             NOT FOR PUBLICATION                            JAN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 KEVIN LYNN FERNANDEZ,                           No. 08-15947

               Plaintiff - Appellant,            D.C. No. 3:06-CV-00628-LRH-
                                                 RAM
   v.

 STATE OF NEVADA; et al.,                        MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Larry R. Hicks, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Kevin Lynn Fernandez, a Nevada state prisoner, appeals pro se from the

district court’s order denying his motion for leave to proceed using a pseudonym.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Fernandez’s
request for oral argument is denied.

JK/Research
We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion. Does I Thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1069 (9th

Cir. 2000). We affirm.

       The district court did not abuse its discretion by denying leave to proceed

using a pseudonym because there were no special or unusual circumstances that

justified protection of Fernandez’s identity. See United States v. Stoterau, 524

F.3d 988, 1012-14 (9th Cir. 2008) (rejecting a request for a pseudonym based on

the nature of the prisoner’s conviction as a sex offender “because this concern is

equally present for all similarly situated sex offenders who face prison sentences,”

and questioning the value of pseudonymity where the prisoner’s conviction was a

matter of public record and many of the documents were not submitted under seal).

       AFFIRMED.




JK/Research                               2                                    08-15947